DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.

Election/Restrictions
Claims 38-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 11, 2021.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-33, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,471,444.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned patented claims include each of the essentially recited elements of the claimed device of the instant application, including the first plate, the second plate, the cavity, the inlet hole (“at least one hole”), the outlet hole (“through hole”), the paddle wheel with the plurality of paddles and central shaft with the notched cutout at the second end thereof, the slots, the cone, the recessed portion, and the shoulder, and the interrelated details and limitations thereof.  As to the limitation regarding the notched cutout having “an angled surface” which is essentially recited to be angled with respect to the central axis of the cavity in each of independent claims 21 and 33; it is noted that claim 6 of the aforementioned patent specifically recites that “the notched cutout includes an angled surface”, and the further limitation with respect to the “angled surface” recited in patented claim 6 of “configured to deflect and change a direction of the water flow as the water exits the portion of the through hole”, clearly implies that the “angled surface” is angled with respect to a central axis of the cavity (note the “configured to” recitations in each of claims 32 and 36 in the instant application).  Also, as to the recitation, “wherein the notched cutout extends past an exterior side of the outlet hole”, required by each of independent claims 21 and 33, Applicant’s attention is directed to at least patented claims 1, 9 and 15.  In each of the aforementioned patented claims, the “notched cutout” of the “central shaft” is limited so as to be located “where the central shaft passes through” the outlet hole.  Thus, it is implicitly required in the patented claims that the notched cutout extends past an exterior side of the outlet hole.

Response to Arguments
Applicant's arguments, see the first paragraph under the heading “Double Patenting Rejections” on page 6 of the “Remarks” portion of the response filed April 29, 2022, have been fully considered but they are not persuasive.
	Applicant argues that the newly-added limitations in each of independent claims 21 and 33 render the examined claims patentably distinct from the claims of USPN 10,471,444.  As articulated above in paragraph 5 of the instant Office action, this Office does not agree.  The rejection is therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752